COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-188-CV
  
   
IN 
THE INTEREST OF J.E.H., A CHILD
  
  
----------
 
FROM 
THE 322ND DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1
----------
        Karen 
M.H. is attempting to appeal the trial court’s oral ruling granting 
grandparent visitation, access, and/or possession to J.E.H.  Appellant’s 
notice of appeal is premature because the trial court has not signed an order 
granting the visitation.  See Tex. 
R. App. P. 26.1(a).  A trial court’s oral pronouncement and docket 
entry are not an acceptable substitute for a written order.  Emerald 
Oaks Hotel/Conf. Ctr., Inc. v. Zardenetta, 776 S.W.2d 577, 578 (Tex. 1989) 
(orig. proceeding); McCormack v. Guillot, 597 S.W.2d 345, 346 (Tex. 1980) 
(orig. proceeding).  A prematurely filed notice of appeal is not effective 
until the appellate deadline is triggered and therefore does not vest this court 
with jurisdiction over the appeal.  See Tex. R. App. P. 25.1(b), 27.1(a).
        On 
July 6, 2004, we notified appellant that her appeal was subject to dismissal for 
want of jurisdiction unless she furnished the court a copy of the signed order 
by July 26, 2004.  No signed order has been tendered or filed.  
Accordingly, we dismiss the appeal for want of jurisdiction.  Tex. R. App. P. 42.3(a), 43.2(f).
   
   
                                                                  PER 
CURIAM
   
   
PANEL 
D:   CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.
 
DELIVERED: 
August 19, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.